Citation Nr: 0307187	
Decision Date: 04/15/03    Archive Date: 04/24/03

DOCKET NO.  01-00 308A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for major depression 
claimed as secondary to a service connected back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from June 1971 to July 
1985.  This appeal arises from an August 1998 rating decision 
of the Department of Veterans Affairs (VA), Jackson, 
Mississippi, regional office (RO).  

The veteran presented testimony at a videoconference hearing 
held by the undersigned Member of the Board of Veterans' 
Appeals (Board) in March 2002.

In September 2002, the Board undertook development of the 
veteran's claim.  Pursuant to that request, a VA examination 
was conducted in March 2003.


FINDINGS OF FACT

1.  VA has obtained all relevant evidence necessary for an 
equitable disposition of the veteran's claim.

2.  The veteran has major depression which has been medically 
attributed to his service-connected low back disorder.


CONCLUSION OF LAW

Major depression is proximately due to or the result of a 
service connected disability.  38 C.F.R. §§ 3.102, 3.310(a) 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In view of the complete grant of benefits contained in this 
decision, the Board finds that the file shows satisfactory 
compliance with the notice and duty to assist provisions of 
the Veterans Claims Assistance Act of 2000 and related VA 
regulation.  38 U.S.C.A. §§ 5103, 5103A (West Supp. 2002); 
38 C.F.R. § 3.159 (2002).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310 (2002).

The veteran is service connected degenerative disc disease of 
the lumbosacral spine.  This is evaluated as 40 percent 
disabling.  (He is also service connected for degenerative 
joint disease of the cervical spine, among other 
disabilities.)  The veteran contends that he has major 
depression that is a result of the service connected back 
disability.

A VA psychiatric examination in July 1998 found a major 
depressive episode.  The examiner stated that the veteran's 
physical condition and the social implications thereof were 
at least highly contributive to his major depression.

A November 2000 VA psychiatric examination report noted that 
the etiology of the veteran's major depression was unclear.  
The depressive symptoms appeared to be more severe than 
normal concern over an ailment, but there was no convincing 
evidence that the veteran suffered from major depression 
prior to his back injury.

A March 2002 letter from C.M.R., M.D., the veteran's primary 
care physician at the VAMC in New Orleans, Louisiana, noted 
that the veteran's symptoms of depression had been "brought 
about by his chronic low back pain."

Pursuant to the Board's development request, a VA psychiatric 
examination was conducted in March 2003.  The examiner 
reviewed the claims folder and interviewed the veteran.  The 
examiner diagnosed major depressive disorder, in partial 
remission, chronic, moderate.  The examiner stated that it 
was difficult to say whether the veteran's major depression 
was attributable to his back disability.  However, after 
reviewing the evidence of record, including the opinions of 
the examiners who have treated the veteran, the examiner 
concluded that "it is as likely as not that the major 
depressive disorder is due to his cervical and lumbar back 
pain".

Review of the record indicates that the veteran has major 
depression which has been medically linked, if somewhat 
tentatively, to his service connected lower back disability 
(and his service connected cervical spine disorder).  Since 
no other causative agent has been identified in the medical 
record, the Board finds that, resolving reasonable doubt in 
the veteran's favor, he is entitled to service connection for 
major depression as secondary to his service-connected back 
disorder.  38 C.F.R. §§  3.102, 3.310 (2002).


ORDER

Service connection for major depression is granted.


	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

